Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Change in Art Unit Designation for Your Application
1.	The Art Unit designation of your application in the USPTO has changed from 2699 to 2697.  The examiner assigned to this application remains the same. To aid in correlating any papers for this application, all further correspondence regarding this application should be directed to Art Unit 2697. 

DETAILED ACTION
2.         This is the initial Office Action based on the application filed on March 04, 2021.  The Examiner acknowledges the following:
3.	Claims 1 – 5 were filed.
4.	 A preliminary amendment was done to claims 03/04/2021, amending claims 2, 3 and 4 and canceling claims 1 and 5.
5.	The drawings filed on 03/04/2021 are accepted by the Examiner.
6.	 Current claims 1 – 5 are pending; claims 1 and 5 were canceled by Applicant; therefore, claims 2 – 4 are being considered for examination.

Information Disclosure Statement
7.	The IDS document filed on 03/04/2021 is acknowledged.

Priority
8.	Priority documents refers to a PCT application PCT/JP2019/032369 filed on 08/20/2019 and referring to a Japanese application document JP 2018 -165211with filing date 09/04/2018. Certified copies were filed to the office on 03/12/2021.

Claim Interpretation - 35 USC § 112f
9.	Claim 2 is not being interpreted under 35 U.S.C. 112f for the term “display unit”, since as disclosed in the specification it refers to an image imaging  apparatus, which represents a physical structure, as seen in Fig 1(See [0016; 0017;  0018]) with the structure of a camera including a lens 2, an image element/sensor 3, a focal point position detecting unit 5, a viewfinder 7, a CPU 4, an image signal output unit 8 and an image signal processing unit 1, which is detailed on Fig 2 (See [0019; 0020; 0021; 0022]), wherein the viewfinder includes a small display area. The imaging apparatus is described on paragraph [0011] as a camera with a display unit for displaying an image being photographed; an enlarged image display function for displaying an image obtained by enlarging a part of an area being photographed in the display unit; an edge component detection function for detecting an edge component amount of an enlarged image area; and a focal point position detection function for detecting movement of a focal point operated by a photographer/user, wherein the duration time of the enlarged image display displayed by the enlarged image display function is changed in conjunction with the edged component detected by the edge component function and the movement of the focal point detected by the focal point position detection function as described in the paragraphs mentioned above of the specification disclosure of the instant application.

Allowable Subject Matter
10.	Claims 2 – 4 (renumbered as 1 – 3) are allowed.
11.	The following is an examiner’s statement of reasons for allowance: The prior art of record teaches,
	A digital camera capable of performing live view display on the basis of an image obtaining by imaging a subject (Watanabe – JP 2014-086938 – art cited in the IDS – the translation is provided by the Examiner, focusing of a focusing lens of a photographic lens  is performed in accordance with operation of a focusing operation member.  In the case where a contrast value calculated during the operation of the focusing operation member  tends to increase, enlarged display is performed for enlarging a part of an image on which full screen display is being performed. It teaches a focus operation during a live view display operation, wherein it calculates a contrast value. However, even though it teaches some features of the present invention such as the focusing operation and the enlargement of part of the displayed image and calculates the contrast value for a predetermined are of the image data, it fails to teach or to fairly suggest amended independent claim 2 limitations such as detection of an edge component or wherein duration time of the enlarged image display displayed by the enlarged image display function is changed in conjunction with the edge component detected by the edge component detection function and the movement of the focal point detected by the focal point position detection function and, wherein the duration time of the enlarged image display displayed by the enlarged image display function is changed in conjunction with a speed of the movement of the focal point. The prior art further teaches 
	The prior art of record teaches some features of the current invention such as the capture and the focusing operation and the enlargement of part of the displayed image and calculates the contrast value for a predetermined area of the image data (See Watanabe) or a device with two cameras with a preset focal point for both cameras, wherein the user touches the screen and the device enlarges the image area between the fingers of the user when user moves the fingers apart (See Kang) or a device with two cameras that concurrently captures and displays a digital viewfinder with a second magnification larger that the first magnification (See Manzari) or a device with a camera 
	Regarding Claim 2, the combination of Watanabe, Kang, Manzari and Kinoshita fails to explicitly disclose “An imaging apparatus comprising: a display unit for displaying an image being photographed; an enlarged image display function for displaying an image obtained by enlarging a part of an area being photographed in the display unit; an edge component detection function for detecting an edge component amount of an enlarged image area; and a focal point position detection function for detecting movement of a focal point operated by a photographer, wherein duration time of the enlarged image display displayed by the enlarged image display function is changed in conjunction with the edge component detected by the edge component detection function and the movement of the focal point detected by the focal point position detection function, and wherein the duration time of the enlarged image display displayed by the enlarged image display function is changed in conjunction with a speed of the movement of the focal point”. Therefore, as discussed above, claim 2 is allowable over the prior art of record. 
Regarding claims 3 – 4 depend directly to claim 2 and they require the same limitations as claim 2 and which are not taught by the prior art of record. Claims 3 – 4 recite additional limitations which are not taught by the prior art of record as well. Therefore, claims 3 – 4 are allowable over the prior art of record for the same reasons as claim 2.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
12.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
1. Raehoon Kang et al., US 10,154,186 B2 – it teaches a mobile terminal, comprising: a first camera on a front surface of the mobile terminal and configured to capture images at a first angle of view; a second camera on the front surface of the mobile terminal and configured to capture images at a second angle of view different from the first angle of view; a display; and a controller configured to: display at least a first image with the first angle of view from the first camera, and display a second image with the second angle of view from the second camera, in response to a request to obtain the second image from the second camera instead of obtaining the first image from the first camera, wherein the 
2. Bahkish Manzari et al., US 2020/0221020 A1 – it teaches an electronic device, comprising: a first camera; a second camera; a display; one or more processors; and a memory storing one or more programs configured to be executed by the one or more processors, the one or more programs including instructions for: concurrently displaying, on the display: a user interface for capturing photos based on data received from the first camera with the first fixed focal length that includes displaying a digital viewfinder with a first magnification; and an affordance for modifying the magnification of photos captured by the device using one or more of the first and second cameras, wherein the affordance is displayed at a respective location within the digital viewfinder; detecting activation of the affordance at the respective location; and in response to detecting activation of the affordance at the respective location: ceasing to display, on the display, the user interface for capturing photos based on data received from the first camera with the first fixed focal length; and displaying, on the display, a user interface for capturing photos based on data received from the second camera with the second fixed focal length that includes displaying a digital viewfinder with a second magnification that is greater than the first magnification. It teaches that it includes a focal point and an edge/contour of an area touched by the user on the touch screen.


Contact
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARLY CAMARGO whose telephone number is (571)270-3729.  The examiner can normally be reached on 6:00AM - 10PM, M-F, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lin Ye can be reached on (571)272-7372.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 

/MARLY S CAMARGO/Primary Examiner , Art Unit 2697